Citation Nr: 0627205	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  02-02 623	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a previously-denied claim for entitlement to service 
connection for right ear hearing loss.

Whether new and material evidence has been submitted to 
reopen a previously-denied claim for entitlement to service 
connection for a low back disability.

Entitlement to a disability rating in excess of 10 percent 
for prostatic hypertrophy.

Entitlement to a compensable disability rating for residuals 
of a fracture of the septum.


REPRESENTATION

Veteran represented by:	National Veterans Legal 
Services Program, Inc.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from May 1962 to April 
1965.  

During the March 2002 hearing at the RO, the veteran appeared 
to be raising a claim for service connection for trigeminal 
neuralgia as secondary to his service-connected residuals of 
a fracture to the septum.  He made a similar complaint during 
an August 2000 VA otolaryngology examination.  This claim is 
referred to the RO for appropriate action.

The issues of whether new and material evidence has been 
submitted to reopen a previously-denied claim for a low back 
disability and entitlement to a disability rating in excess 
of 10 percent for prostatic hypertrophy are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for right ear hearing loss was denied 
in a May 1981 rating decision; the veteran was notified of 
the denial in a May 1981 letter.

2.  The veteran did not assert disagreement or perfect an 
appeal of this denial. 

3.  Evidence submitted since the May 1981 denial bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, but by itself 
or in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

4.  Service-connected residuals of an in-service nasal 
fracture and surgery do not cause obstruction of the 
veteran's nasal passages.


CONCLUSIONS OF LAW

1.  The May 1981 denial of service connection for right ear 
hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  The veteran has not submitted new and material evidence 
sufficient to reopen the previously-denied claim for 
entitlement to service connection for right ear hearing loss.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  The criteria for a disability rating in excess of 
0 percent for residuals of a fracture of the nasal septum 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
right ear hearing loss due to acoustic trauma due to being 
exposed to gunfire without hearing protection during service.  
He also contends that he suffers from nasal obstruction and 
difficulty breathing due to a deviated septum caused by a 
traumatic fracture during service.



Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Review of the 
veteran's claims file shows that the RO advised the veteran 
of the first three elements required by Pelegrini II in a 
letter pertinent to his claim for service connection based in 
February 2001.  He was advised of the particular requirements 
for filing new and material evidence as well as of the fourth 
Pelegrini II element in an August 2000 letter.  With regard 
to his claim for an increased disability rating, he was 
informed of the first and fourth Pelegrini II elements in a 
February 2002 Statement of the Case and of the second and 
third elements in the February 2001 letter.

VA provided the veteran with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection and an increased disability 
rating, but did not provide him with notice of the type of 
evidence necessary to establish an effective date for the 
benefit sought.  Despite the inadequate notice provided to 
the veteran on this element, there is no prejudice in 
proceeding with the issuance of a final decision.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
preponderance of the evidence is against the claims, any 
questions as to the appropriate effective date to be assigned 
are moot.  

Although complete notice was provided after the initial 
adjudication of the veteran's claims, he was not prejudiced 
thereby because this was harmless error.  VA satisfied its 
notice requirements with regard to the claims adjudicated 
herein by February 2002 and thereafter readjudicated the 
claim in a February 2003 rating decision.  Accordingly, the 
Board considers VA's notice requirements to have been met.

The RO has provided the veteran with regulatory provisions 
pertaining to reopening finally-denied claims, service 
connection, and the rating criteria for the evaluation of a 
deviated septum, as well as the substance of the regulation 
pertaining to the VA's duties to notify and assist in a 
Statement of the Case dated in February 2002.  

Service medical records and VA medical examinations have been 
obtained in support of the veteran's claims.  The veteran has 
presented multiple written statements in support of his 
claim, and has testified under oath before an RO hearing 
officer.  All relevant records and contentions have been 
carefully reviewed.  The veteran does not contend that there 
are and the Board has not identified any further areas of 
inquiry pertinent to the issues resolved in this decision.  
Thus, the Board concludes that VA has satisfied its duties to 
notify and assist, and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his appeal at this 
point.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Whether new and material evidence has been submitted to 
reopen a previously-denied claim for entitlement to service 
connection for right ear hearing loss.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Review of the veteran's service medical records shows that 
upon discharge from service, his hearing acuity in the right 
ear was measured as follows, after conversion from ASA units 
to ISO units:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15

10

The veteran's original claim for entitlement to service 
connection for bilateral hearing loss was denied in a May 
1981 rating decision on the basis that right ear hearing 
acuity was within normal limits, as measured during a March 
1981 VA examination, while hearing loss in his left ear was 
not shown to be related to his military service.  A letter 
notifying the veteran of this decision was provided to him in 
the same month.  The veteran did not appeal this decision and 
it thus became final one year after he was notified of the 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The veteran now seeks to reopen the denial as to right ear 
hearing loss only, as he clarified in his October 2001 notice 
of disagreement.

Where a final decision exists on a given claim, that claim 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered by the VA.  
The exception is that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  

The provisions of 38 C.F.R. § 3.156(a) (2001), define "new 
and material evidence" as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The Secretary of VA amended 38 C.F.R. § 3.156(a) on August 
29, 2001, for the purpose of redefining what constitutes new 
and material evidence in order to reopen a final decision.  
See 38 C.F.R. § 3.156(a) (2002).  These changes are 
prospective, however, and only apply to claims filed on or 
after August 29, 2001.  Therefore, these changes do not apply 
to the present case.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
200, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The report of a May 2001 VA audiometric evaluation which was 
submitted by the veteran at the time of his March 2002 
hearing on appeal and which was conducted for purposes of 
treatment, rather than compensation, shows that the veteran's 
right ear hearing acuity was measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
35
50

Speech recognition in the right ear was 96 percent.  The 
examiner rendered a diagnosis of mild to moderate 
sensorineural hearing loss with excellent speech 
discrimination ability. 

Applying the standard set forth in 38 C.F.R. § 3.385, it is 
noteworthy that the veteran has an auditory threshold of 
50 hertz at the 4000 level frequency, thus meeting the 
criteria for having a current hearing loss in the right ear.  
This newly-submitted evidence bears directly and 
substantially upon the specific matter under consideration, 
as it shows the presence of a current right ear hearing loss, 
thus addressing the very rationale for the prior denial of 
service connection.  Furthermore, the newly-submitted VA 
examination report is not cumulative or redundant of evidence 
previously-considered, as it represents the first and only 
diagnosis of current right ear hearing loss.  

However, because service connection may only be granted for 
disabilities which are related to service in some way, and 
because this VA record does not in any way address a 
relationship between the hearing loss shown in May 2001, it 
cannot be viewed as so significant that it must be considered 
in order to fairly decide the merits of the veteran's current 
claim to reopen.  In a Court precedent interpreting the older 
version of 38 C.F.R. § 3.156, which is applicable here, the 
Court held that records reflecting only current treatment and 
evaluation, such as the May 2001 VA treatment report, and 
containing no information relevant to the issue of whether 
service connection is warranted do not constitute new and 
material evidence because they do not create a reasonable 
possibility that when viewed together with all the evidence 
the outcome will change.  Cox v. Brown, 5 Vet. App. 95 
(1993).

The only other evidence submitted by the veteran subsequent 
to the May 1981 final denial consists of his own contentions, 
both written and in the form of hearing testimony.  However, 
as a lay person lacking medical expertise, he is not 
competent to opine as to the cause of his currently-shown 
right ear hearing loss.  Generally, lay persons ostensibly 
untrained in medicine can provide personal accounts of 
symptomatology, but cannot provide evidence constituting a 
medical conclusion, such as an opinion as to the medical 
characteristics of symptoms or the etiology of a disease.  
For the most part, medical testimony must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Layno v. Brown, 5 Vet. 
App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Thus, in the absence of any newly-submitted evidence which is 
material to the veteran's claim for entitlement to service 
connection for right ear hearing loss, the preponderance of 
the evidence is against the claim to reopen and the benefit 
sought must be denied.

Entitlement to a compensable disability rating for residuals 
of a fracture of the septum.

The veteran asserts, in written contentions as well as in his 
hearing testimony, that his service-connected residuals of a 
fracture of the nasal septum are more disabling than is 
reflected by the currently-assigned noncompensable 
(0 percent) disability rating.  In particular, he asserts 
that he has obstruction of his nasal passages due to the 
fracture residuals and that he sometimes has difficulty 
breathing due to the obstruction.

Service connection for fracture residuals was granted in a 
May 1981 rating decision, based upon medical records showing 
the fracture in service and subsequent corrective surgery.  A 
0 percent disability rating was assigned at that time and has 
been in effect since.  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Deviation of the nasal septum resulting from trauma is rated 
as 10 percent disabling when there is 50 percent obstruction 
of the nasal passage on both sides of the nose or complete 
obstruction on one side of the nose.  38 C.F.R. § 4.97, 
Diagnostic Code 6502.  

Since the veteran filed the instant claim for an increased 
rating, he underwent a VA otolaryngology examination in 
August 2000 during which he complained of a stuffy nose.  
Upon clinical examination, examiner noted that there was no 
interference with breathing through the nose, no dyspnea, and 
no speech impairment.  There was no nasal obstruction, 
although the turbinates were slightly congested.  The 
examiner rendered a diagnosis of allergic rhinitis.  Another 
VA examination was conducted in August 2002.  The veteran 
complained of painful cheeks and nasal congestion mainly in 
the morning and of interference with breathing through his 
nose.  Upon clinical examination, the examiner noted no 
speech impairment or other symptoms and no nasal obstruction.  
The nose and mucosa were normal, and the septum was observed 
to be in the midline.  The diagnoses rendered were 1) normal 
nasal examination, and 2) no clinical or X-ray evidence of 
residuals of reported nose fracture.  Review of the veteran's 
VA treatment problem list reveals no diagnoses or complaints 
involving a deviated septum or obstruction of his nasal 
passages.  A diagnosis of allergic rhinitis is of record, 
however.

Thus, review of the evidence of record pertinent to the time 
frame this appeal has been pending does not corroborate the 
veteran's assertions that he has a deviated septum which 
causes nasal obstruction.  Rather, recent medical evidence 
shows no residuals of the in-service nasal fracture or the 
ameliorative surgery.  Furthermore, the medical professionals 
who have evaluated the veteran's complaints and examined the 
veteran have attributed his complaints of nasal obstruction 
not to bony trauma involving the nose or its cartilage, but 
rather to his diagnosis of allergic rhinitis, congested 
turbinates and a stuffy nose.  

Because the veteran is not a medical professional, he is not 
competent to attribute the cause of his nasal congestion to 
the service-connected deviated septum.  Espiritu.  

Thus, the preponderance of the evidence is against a finding 
that the veteran suffers from either 50 percent obstruction 
of both nasal passages or complete obstruction of one side of 
the nose which is related to residuals of his nasal fracture 
and subsequent surgery.  There is thus no basis for granting 
a disability rating in excess of 0 percent for this service-
connected disability and the veteran's appeal must be denied.


ORDER

New and material evidence not having been presented, the 
claim for entitlement to service connection for right ear 
hearing loss is not reopened.

A compensable disability rating for residuals of a fractured 
septum is denied.


REMAND

With regard to the veteran's attempt to reopen a previously-
denied claim for entitlement to service connection for a low 
back disability, the Board finds that additional evidentiary 
development is necessary prior to further review of the claim 
to reopen.  

Review of the initial March 1981 VA orthopedic examination 
provided to the veteran in connection with his original claim 
for entitlement to service connection for a low back 
disability reflects that he told the examiner he had been 
hospitalized for four days in relation to back pain incurred 
after heavy lifting.  Based apparently upon the veteran's 
history and the clinical examination, the examiner rendered a 
diagnosis of traumatic chronic myositis of the lumbar 
paravertebral muscles.  When the RO requested the veteran's 
service medical records, however, they only requested 
outpatient treatment reports; therefore, in-patient records 
of any in-service hospitalization have not been obtained for 
review.  Because the VA has a duty to obtain all records in 
the custody of a government agency, unless it is shown that 
the records no longer exist (38 C.F.R. § 3.159), an attempt 
to obtain what would be highly-relevant hospital records 
should be made prior to further review of the veteran's 
appeal.  

The veteran reports that he has been receiving regular VA 
treatment for back complaints; however, the RO has only 
obtained copies of VA treatment reports dated in 1999 and 
2000 for inclusion in the claims file.  Any VA medical 
records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Therefore, VA treatment reports from the 
date of the veteran's discharge from service should be 
obtained for review.  

Additionally, during the hearing on appeal, the veteran 
testified that he has received medical treatment for his low 
back disability from private physicians including a Dr. Rios 
and a Dr. Haddock.  Because the VA has a duty to assist the 
veteran in obtaining private medical records to support his 
claim, an attempt to obtain such records should be made prior 
to further review.

With regard to the claim for an increased disability rating 
for the veteran's service-connected prostatic hypertrophy, we 
observe that the report of an August 2002 VA examination 
includes the examiner's recommendation for further testing to 
ascertain the extent of this disability.  No such testing is 
apparent in the record.  Additionally, the veteran reports 
private medical treatment from a Dr. Reino within the time 
frame that this appeal has been pending.  These records 
should be obtained prior to further review.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any needed additional 
information from the veteran, (e.g. 
specific month of treatment), the RO 
should attempt to obtain any in-patient 
treatment records relating to the 
veteran's back generated during his 
reported hospitalization in the Panama 
Canal Zone in 1963.  

2.  After clarifying with the veteran 
when he received VA treatment for his 
back prior to 1999, the RO should obtain 
those records.  Records of VA treatment 
for his back dated since 2000, also 
should be obtained.  

3.  After securing the necessary 
releases, the RO should obtain treatment 
records pertaining to the veteran's back 
complaints from Drs. Rios and Haddock who 
the veteran identified at his March 2002 
hearing as having treated him for his 
back.  

4.  After securing the necessary release, 
the RO should obtain treatment records 
pertaining to the veteran's prostatic 
hypertrophy from Dr. Reino (referenced in 
the September 2000 VA examination report 
and at the March 2002 hearing), from 2000 
until the present for inclusion in the 
claims file. 

5.  The RO should obtain copies of any 
additional VA testing performed at the 
suggestion of the August 2002 VA 
genitourinary examiner for inclusion in 
the veteran's claims file.  If no such 
testing has been conducted, the RO should 
arrange for the tests to be performed, 
unless current circumstances are such 
that these are now contraindicated.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and accomplish any additional 
evidentiary and procedural development 
which then may become apparent.  The 
claims then should be re-adjudicated and 
if any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


